[Cite as Hammond v. Hammond, 2020-Ohio-3443.]

                         IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




GRANT CHRISTOPHER HAMMOND,                      :        APPEAL NO. C-190376
                                                         TRIAL NO. DR-1002715
        Plaintiff-Appellant,                    :

  vs.                                           :            O P I N I O N.

BRENDA KAY HAMMOND, n.k.a.                      :
BRENDA KAY LARSON,

        Defendant-Appellee.                     :



Appeal From:       Hamilton County Court of Common Pleas, Domestic Relations
                   Division

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: June 24, 2020


Grant Christopher Hammond, pro se,

Lindhorst & Dreidame and Jay R. Langenbahn, for Defendant-Appellee.
                       OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.

        {¶1}   Plaintiff-appellant Grant C. Hammond appeals from the order of the

Hamilton County Court of Common Pleas, Domestic Relations Division, finding him in

contempt. Because Hammond voluntarily purged the contempt finding, the appeal is

moot.

        {¶2}   The record shows that Hammond’s marriage to defendant-appellee Brenda

K. Larson was terminated by a divorce decree entered in July 2012. In that decree, the

court had named Larson as the sole residential and legal custodian of the parties’ two

children, affording her the sole authority to determine the children’s schooling.

        {¶3}   Larson moved for contempt in August 2017 because Hammond had

enrolled the parties’ oldest child in a school located within his school district. He claimed

he was authorized to register the child based on a letter he had allegedly received from the

docket clerk of the domestic relations court. After an evidentiary hearing, the magistrate

found Hammond in contempt, in violation of R.C. 2705.02(A), based on his “resistance”

to the July 2012 divorce decree.

        {¶4}   Hammond filed objections to the magistrate’s decision. The trial court

subsequently overruled the objections and adopted the magistrate’s decision finding

Hammond in contempt. The court additionally sentenced Hammond to 30 days in the

Hamilton County Justice Center and a $250 fine, but provided Hammond with the

opportunity to purge the contempt by paying to Larson, on or before July 8, 2019, the sum

of $2225, as reimbursement for her reasonable and necessary attorney fees incurred as a

result of the contemptuous conduct.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    Hammond now appeals, challenging the finding of contempt in his sole

assignment of error. Hammond, however, admits in his appellate brief that he paid

Larson’s attorney fees, as ordered by the domestic relations court, to purge the contempt.

       {¶6}    A trial court order finding a party in civil contempt of court and imposing a

sentence conditioned on the failure to purge constitutes a final appealable order on the

issue of whether the party is in contempt of court. Docks Venture, L.L.C. v. Dashing

Pacific Group, Ltd., 141 Ohio St.3d 107, 2014-Ohio-4254, 22 N.E.3d 1035, ¶ 23, cited in

Souders v. Souders, 1st Dist. Hamilton No. C-150552, 2016-Ohio-3522, ¶ 13.              But

“American courts will not decide cases in which there is no longer an actual legal

controversy between the parties.” Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-24, 97

N.E.3d 487, ¶ 9. “Thus, when parties ‘lack a legally cognizable interest in the outcome,’ a

case becomes moot.” Id., quoting Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct.

1944, 23 L.Ed.2d 491 (1969).

       {¶7}    In the context of a civil contempt, when the contemnor voluntarily purges

the contempt, the propriety of the contempt order is rendered moot and the appeal

challenging the contempt finding should be dismissed. See Darr v. Livington, 2017-Ohio-

841, 85 N.E.3d 1260, ¶ 15 and 18 (10th Dist.); McRae v. McRae, 1st Dist. Hamilton No. C-

110743, 2012-Ohio-2463, ¶ 7 and 9; see also Docks Venture at ¶ 22 (“But if Dashing Pacific

had avoided the sanction by purging the contempt, then it would have rendered its appeal

[of the contempt] moot.”).

       {¶8}    We note that a contemnor may use the procedure set forth in R.C. 2705.09

to obtain an appellate bond to stay the contempt order. See Pugh v. Pugh, 15 Ohio St.3d

136, 142, 472 N.E.2d 1085 (1984). This statute provides:




                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       The judgment and orders of a court or officer made in cases of

       contempt may be reviewed on appeal. Appeal proceedings shall not

       suspend execution of the order or judgment until the person in

       contempt files a bond in the court rendering the judgment, or in the

       court or before the officer making the order, payable to the state, with

       sureties to the acceptance of the clerk of that court, in an amount fixed

       by the reviewing court, or a judge thereof, conditioned that if judgment

       is rendered against such person he will abide by and perform the order

       or judgment.

R.C. 2705.09. Hammond failed to avail himself of the procedure set forth in R.C.

2705.09.

       {¶9}    Because Hammond has purged the contempt, and there is no

controversy remaining for this court to decide, the matter is now moot. Therefore,

the appeal is dismissed sua sponte.

                                                                     Appeal dismissed.

MOCK, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          4